iN THE SUPRENIE COURT OF PENNSYLVANEA
WESTERN D|STRICT

COMMONWEALTH OF F’ENNSYLVAN!A l NO. 68 Wi\f| 2016

Court of Common F’Eeas ot McKean
: County, Crimihai Division, No. 451 CR
PAUI_ D. i\/\ORR|SROE : 2015 - Change of venire

ORDER

F’ER CUR|AM

AND NOW, this Zday of June, 2016, The i-ionorabi'e John |-I. Paviook of the
Court of Common Pieae of McKean County having certifiecti to this Court an Order for
change of venire in the above matter pursuant to Pa_R.Crim.P. 584(3), it is

ORDERED that a jury to try the above-named defendant ahaii be irnpaneied in
\/eaango County in compliance with F’a.R.Crim.F’. 584.

6

hief Justic:e